EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 10-18 directed to a suture non-elected without traverse.  Accordingly, claims 10-18 been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or render obvious the overall claim invention of a suturing technique for closing an opening defined by opposing edges of an incision in tissue of a living body, the suturing technique comprising:  using at least a first suture thread to create a circular suture that is in tissue of a suture area, continuous around the incision, and closed with a knot to form a closed loop surround the incisioin; using at least a second suture thread to create a continuous suture in the suture area that penetrated puncture sites and traverses the incision; and in combination with other steps on the invention.  The closest prior art of Fedinec 9084598 in view of Knoell US 2012/0071903 A1.  The prior art does not teach a circular suture that is in tissue of a suture area, continuous around the incision and closed with a knot to form a closed loop as claimed.  Instead, Knoell teach a series of sutures that create a circular outline around an incision.  The series of sutures are not continuous with each other and therefore do not meet the claim limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771